Citation Nr: 1522468	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for a forehead scar.

2. Entitlement to service connection for a sinus disability, claimed as sinusitis, to include as secondary to traumatic brain injury and/or headaches, residuals of concussion.

3. Entitlement to an initial disability rating in excess of 10 percent for left tibia fracture with left hip strain.

4. Entitlement to an initial compensable disability rating for a right foot disability.

5. Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim of service connection for sinusitis has been adjudicated solely as to that diagnosis.  As the Veteran seeks service connection for a sinus disability, however diagnosed, and in light of the Veteran's contention that he suffers from a sinus disability related to his service-connected traumatic brain injury (TBI) and/or headaches, residuals of concussion, the matter is being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In February 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

At his February 2015 hearing before the Board, the Veteran indicated he may wish to seek an increased disability rating for his service-connected TBI.  The Veteran did not clearly indicate that he wished to pursue such a claim at this time.  Therefore, the Board will not refer a claim for an increased disability rating for TBI to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such a claim at a future date if he desires.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a sinus disability, and entitlement to an increased disability rating for left tibia fracture with left hip strain, a right foot disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the February 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the claim of entitlement to an initial compensable disability rating for a forehead scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable disability rating for a forehead scar are met.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the February 2015 videoconference hearing, the Veteran expressed his desire to withdraw the claim of entitlement to a compensable initial disability rating for a forehead scar.  As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to an initial compensable disability rating for a forehead scar is dismissed.


REMAND

Service Connection for a Sinus Disability

The Veteran contends that he has suffered with chronic sinus infections and/or problems during, and now since, his active duty service.  See, e.g., February 2015 videoconference hearing testimony.  The Veteran also contends that his sinus problems may be related to the TBI he suffered during his active duty service, and/or the resultant headaches.  See September 2009 Veteran statement; June 2008 VA audiology examination report; June 2008 Veteran statement; March 2008 Veteran statement.

First, the Board notes that the Veteran has not been provided with proper VCAA notice regarding secondary service connection claims.  On remand, the AOJ should provide the Veteran with a supplemental VCAA notice letter.

The Veteran testified before the Board at his February 2015 videoconference hearing that after his separation from active duty service, he has received treatment from Dr. M.E. in Athens, Georgia, and that he now sees Dr. T.B.  The Veteran also indicated he was scheduled to been examined at the new local VA facility.  Although treatment records from Dr. M.E. at Windridge Family Med are of record, they are only dated in October and November 2007; no treatment records from Dr. T.B. or any VA facilities are of record.  On remand, the AOJ should make appropriate efforts to obtain all of the Veteran's outstanding private and VA treatment records.

The Veteran was afforded a general VA medical examination in June 2008.  The Veteran reported suffering from sinusitis three times per year since 1999, with each episode lasting three weeks, and that he experiences headaches with his sinus problems.  The Veteran also reported requiring antibiotic treatment for four to six weeks for his sinus problems.  Upon examination, rhinitis was present, but sinusitis was not detected, and the Veteran's sinus x-rays were within normal limits.  The June 2008 examiner diagnosed allergic rhinitis and stated that subjective factors included a history of nasal congestion with pain and previous treatment of sinusitis.  However, the June 2008 examiner offered no opinion as to whether the Veteran currently suffers from recurrent sinus problems, even if they were not shown upon examination on that date, and did not opine as to the etiology of any current sinus problems.

The Veteran's service treatment records indicate that he was treated for complaints of congestion and headache on more than one occasion, and diagnosed with sinusitis.  See, e.g., May 1997 dental health questionnaire; July 1996 service treatment record; July 1993 dental health questionnaire; February 1991 service treatment record; September 1988 service treatment record.  Upon the Veteran's retirement examination in April 2007, the examiner commented on the Veteran's Report of Medical History that the Veteran reported left-sided sinus "problems" on and off ever since his left forehead closed head injury and concussion in 2000.  Upon examination, the examiner listed left sinus pain under the summary of defects and diagnoses, and recommended a sinus CT.

Given the Veteran's complaints during service of sinus symptoms and problems, and his contentions that such sinus problems continue since service and may be related to service-connected disabilities, on remand the Veteran should be afforded a new VA examination to determine whether he suffers from a current chronic sinus disability, and if so, to opine as to the nature and etiology of that disability, to include whether it may be related to his service-connected TBI and/or headaches.

Increased Ratings Claims

	Left Tibia Fracture with Left Hip Strain

Upon the June 2008 general VA medical examination, the examiner stated the Veteran complained of left tibia and left hip pain, with the left tibia pain occurring two times per week for two hours, and the left hip pain occurring two times per month and lasting for one hour.  Upon examination, the examiner listed range of motion findings for the Veteran's left hip, and stated that the joint was additionally limited by pain following repetitive use, but that no further degree of range of motion was lost.

At his February 2015 videoconference hearing, the Veteran testified that the June 2008 examiner seemed to just go through a checklist, and that he could not answer the Veteran's questions about the checklist.  Further, the Veteran reported that the examiner did not perform range of motion testing.  The Veteran further testified that the functional ability of his left hip is not affected by pain as much as its limited radius of motion and flexibility, and that these factors prevent the Veteran from being able to do squats, lift weights, exercise, or be as active as he would prefer.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's testimony indicates that the range of motion of his left hip is worse than that reported in the June 2008 examination report, on remand, the AOJ should afford the Veteran a new VA examination with an appropriate examiner to determine the current severity of his left tibia fracture with left hip strain.

	Right Foot Disability

As noted above, the Veteran testified at his February 2015 hearing regarding outstanding treatment records from private physicians as well as possibly VA medical facilities; he indicated he has also sought treatment for his right foot disability.  

Further, the Veteran testified that his right foot disability bothers him more than anything else, that pain in his right foot prevents him from running, and in the past he was told he would need surgery.  The Veteran also testified he has been given multiple diagnoses in the past regarding his foot, including chronic right foot pain.  Private treatment records from a foot specialist dated during the Veteran's active duty service include diagnoses of arthralgia/capsulitis right second metatarsophalangeal joint, hypermobile right first ray, biomechanical imbalance, equinus deformity bilateral but most pronounced on the right, pes cavo varus bilateral, plantar fasciitis right foot, and xerosis bilaterally.  See February 2006 Dr. F.J.D. note.

Upon the June 2008 general VA medical examination, the examiner noted the Veteran's complaints of constant right foot pain, which limits his ability to run, and can be exacerbated by walking or standing for long periods of time.  Upon examination the examiner noted tenderness of the right foot, but not painful motion, and stated there is active motion in the metatarsophalangeal joint of the right great toe.  The June 2008 examiner diagnosed right hallux valgus with tenderness requiring orthotics, and noted an objective factor of early bunion formation upon x-ray.  However, x-ray reports from the June 2008 examination state no hallux valgus was present, but noted findings consistent with early bunion formation.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's testimony indicates that the pain and functional limitations caused by his service-connected right foot disability are worse than shown upon the June 2008 examination, on remand, the AOJ should afford the Veteran new VA examination with an appropriate examiner to determine the current severity of his right foot disability.  Further, the VA examiner should clarify all current right foot diagnoses.

	Bilateral Hearing Loss

Finally, the Veteran also indicated at his February 2015 hearing before the Board that his bilateral hearing loss is worse since his VA examinations.  The Veteran reported that he felt his audiology examinations were rushed, and not an accurate reflection of his current level of hearing.  The Board notes that the February 2011 examination report does reflect a slight worsening of the Veteran's hearing when compared to the June 2008 examination report.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his sinus problems, left leg and/or left hip, right foot, and bilateral hearing loss since his separation from active duty.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. M.E. at Windridge Family Med, and Dr. T.B.  See February 2015 videoconference hearing testimony.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should ask the Veteran to identify any VA facilities at which he has received examinations and/or treatment for his sinus problems, left leg and/or left hip, right foot, or bilateral hearing loss.  The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After #1 through #3 have been completed, and after all records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current sinus disability, to include any relationship to his TBI and/or headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any sinus disability that is currently manifested, or that has been manifested at any time since October 2007.

If no diagnosis is rendered upon examination, the examiner is asked to address whether the Veteran may suffer from a recurrent sinus disability which is not currently manifested.

The examiner should specifically address the Veteran's reports of chronic sinusitis, headaches, and sinus congestion.  See, e.g., February 2015 videoconference remand; June 2008 VA examination report.

b) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sinus disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contentions that he suffered chronic sinus infections during service and since service, and that he often self-treats these infections.  See, e.g., February 2015 hearing testimony.

The examiner should also specifically address the notations of sinus complaints in the Veteran's service treatment records.  See, e.g., May 1997 dental health questionnaire; July 1996 service treatment record; July 1993 dental health questionnaire; February 1991 service treatment record; September 1988 service treatment record.

c) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinus disability was caused by the Veteran's service-connected TBI and/or headaches, residuals of concussion?

The examiner should specifically address the findings of the separation examiner in the April 2007 Report of Medical History and examination report upon the Veteran's retirement. 

The examiner should specifically address the Veteran's contentions that his sinus infections are a side effect of his in-service head injury, and that he suffers more problems in his left sinuses, which is the side of the head which suffered injury.  See September 2009 Veteran statement; June 2008 VA audiology examination report; June 2008 Veteran statement; March 2008 Veteran statement; April 2007 Report of Medical History.

d) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinus disability is aggravated by the Veteran's service-connected TBI and/or headaches, residuals of concussion?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner(s) to determine the current severity of his service-connected left tibia fracture with left hip strain, and right foot disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail. 

The examiner(s) should provide the following information: 

a) The examiner should clarify all current right foot diagnoses, as well as all right foot diagnoses manifested since October 2007.

The examiner should specifically address the diagnoses listed by Dr. F.J.D. in his February 2006 treatment note, as well as the findings upon VA examination in June 2008.

b) The examiner should describe all pertinent symptomatology associated with the Veteran's right foot disability/disabilities.  If a right foot injury is diagnosed, the examiner is asked to determine, if possible, whether the Veteran's right foot injury is mild, moderate, moderately severe, or severe in nature.

c) The examiner should describe all pertinent symptomatology associated with the Veteran's left tibia fracture and left hip disability.

d) The examiner should report the results of range of motion testing for the Veteran's left hip using a goniometer.  

e) The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the left hip on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's hearing loss.

7. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports comply with the Board's remand instructions.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


